Citation Nr: 1242567	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-00 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the severance of service connection for hypertension, secondary to diabetes mellitus, type II, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to September 1971, including combat service in the Republic of Vietnam from May 23, 1969, to June 29, 1969, and his decorations include the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Atlanta, Georgia, Regional Office (RO).


FINDING OF FACT

The evidence does not show that the grant of service connection for hypertension, secondary to diabetes mellitus, type II, was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's hypertension, secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.304(d), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board restores service connection for the Veteran's hypertension, secondary to diabetes mellitus, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duties to notify and assist is required.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  

On May 2, 2005, the Veteran filed service connection claims for multiple conditions, including diabetes mellitus, type II, and hypertension.  At this time, he indicated service-connection was warranted on a presumptive basis because of his qualifying service in the Republic of Vietnam and his presumed in-service herbicide exposure.  In a November 2005 rating action, the RO granted service connection for diabetes mellitus based on presumed in-service herbicide exposure and also granted service connection for hypertension as secondary to diabetes mellitus, type II.  

The medical evidence of record at the time of the November 2005 RO determination included a May 2005 statement from private physician C. Bagley, indicating diagnosed diabetes mellitus was manageable with diet alone and resulted in cardiovascular problems.  Multiple VA treatment records reflecting the Veteran's diagnosis hypertension, including a March 2005 VA Agent Orange examination, have also been associated with the claims folder.  Also of record was the July 2005 VA examination report, documenting the examiner's opinion that hypertension was not related to service or diabetes mellitus, type II, because the Veteran did not have a diagnosis of diabetes mellitus, type II.  

In a June 2006 rating action, the RO proposed to sever service connection for hypertension on the basis that the grant of service connection for the condition was clearly and unmistakably erroneous.  The RO reasoned that it grant of service connection was clearly and unmistakably erroneous because hypertension was diagnosed after diabetes mellitus, type II, and the July 2005 VA examiner failed to provide a positive nexus opinion relating diagnosed hypertension to diabetes mellitus, type II.  In a July 2006 letter, the RO notified the Veteran of the proposed action, informed him of his right to submit evidence and appear for a personal hearing, and allowed him a period of 60 days required under 38 C.F.R. § 3.105(d).  In a June 2007 determination, the RO formally severed service connection for hypertension.  In doing so, the RO reiterated that medical evidence of his diagnosis of hypertension pre-dated medical evidence of diabetes mellitus.  

Since the June 2007 rating action, numerous medical records have been associated with the claims folder.  These records include VA outpatient treatment records reflecting the Veteran's diagnosis of hypertension and diabetes mellitus, type II.  Also of record is a September 2007 statement from Dr. Bagley, confirming the Veteran's diagnosis of diabetes mellitus, type II, and reporting hypertension as a complication of the diabetic process.  While multiple VA examinations are also of record, none of the examination reports pertain to whether hypertension is related to diagnosed diabetes mellitus, type II.  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated, "If the Court were to conclude that...a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id. at 488.  The Stallworth Court added, "Consequently, the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence established that service connection is clearly erroneous."  Id.  (Emphasis in original).

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth; Allen.

In this case, the Board finds that the RO severed service connection for hypertension on the basis that the condition was secondary to diabetes mellitus, type II.  The Board finds that the medical evidence of record, pre-dating the RO's grant of service connection and post-dating its severance, is not sufficient to warrant severance of service connection for hypertension.  Not only did the May 2005 statement of Dr. Bagley indicate cardiovascular complications are related to the Veteran's diagnosis of diabetes mellitus, type II, he submitted a subsequent September 2007 statement specifically indicating hypertension was a complication of diabetes mellitus, type II.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Additionally, the July 2005 VA examiner failed to account for the medical evidence of record indicating the Veteran had a diagnosis of diabetes mellitus, type II, or provide a cogent and well reasoned basis for the conclusion that hypertension was not directly related to military service, rendering the basis for the provided opinion incomplete if not inaccurate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  

In sum, the Board finds that medical evidence of record does not compel a conclusion, to which reasonable minds could not differ, as required for a find that the grant of service connection was clearly and unmistakably erroneous.  Significantly, the evidence of record contains competent medical evidence that at am minimum suggests diagnosed hypertension to now service-connected diabetes mellitus, type II.  Thus, after a careful review of the record, the Board finds that VA has not met the high evidentiary burden of showing clear and unmistakable error, and thus the severance of service connection was improper.  


ORDER

Severance of service connection not being proper, service connection for hypertension, as secondary to diabetes mellitus, type II, is restored.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


